Citation Nr: 0821581	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, has jurisdiction over the veteran's 
claims folder.

The record reflects that service connection was previously 
denied for a blood disorder in a final July 1948 rating 
decision.  A subsequent March 2004 Board decision found that 
new and material evidence had not been received to reopen the 
claim of service connection for a blood disorder.  However, 
the Board noted that the veteran had indicated at an August 
2003 hearing that he was seeking service connection for 
hypertension as a result of being given antisyphilitic shots 
while in the service.  The Board found that this was a 
separate and distinct issue from the previously denied blood 
disorder claim, and that while a September 2003 Supplemental 
Statement of the Case (SSOC) adjudicated the issue on appeal 
as "service connection for a blood disorder to include 
hypertension" VA regulations provided that an SSOC may not 
be used to announce decisions by the agency of original 
jurisdiction on issues not previously addressed in the 
Statement of the Case (SOC).  See 38 C.F.R. § 19.31(a).  
Accordingly, the Board remanded the hypertension claim for 
initial adjudication and the issuance of a rating decision.  
Following the Board's March 2004 remand directives, an 
October 2004 rating decision by the Appeals Management Center 
(AMC) in Washington, D.C., denied service connection for 
hypertension, and the veteran subsequently perfected an 
appeal on this issue.

The veteran provided testimony regarding his hypertension 
claim at a videoconference hearing before the undersigned 
Veterans Law Judge in February 2006, a transcript of which is 
of record.  

In an April 2006 decision, the Board denied service 
connection for hypertension.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  While the matter was pending before 
the Court, in September 2007, the veteran's attorney and a 
representative of VA's General Counsel, on behalf of the 
Secretary, filed a joint motion for remand.  In September 
2007 order, the Court granted the motion, vacated the Board's 
April 2006 decision, and remanded the matter to the Board for 
further development and readjudication.

For good cause shown, the veteran's appeal has been advanced 
on the docket in accord with the provisions of 38 U.S.C.A. § 
7107 and 38 C.F.R. § 20.900(c).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran essentially contends that he developed 
hypertension as a result of antisyphilitic shots he received 
while on active duty.  

A VA medical opinion was obtained in September 2003 to 
address the veteran's contentions.  The clinician who 
promulgated the VA medical opinion noted that a review of the 
veteran's claims folder indicated that the veteran had been 
diagnosed as having tertiary syphilis prior to service, which 
had been evaluated on induction.  The clinician, however, 
indicated that he could find no entries as to whether or 
where the veteran was treated for his syphilis.  Therefore, 
the clinician concluded that it did not appear that the 
veteran's treatment in service with antisyphilis therapy 
resulted in any claimed condition of high blood pressure.  
Moreover, the clinician stated that it was well-known that 
the current standard of treatment for syphilis, which had 
been long-standing, was high dose penicillin therapy, and 
that this specific treatment certainly did not cause high 
blood pressure as there was no relationship between syphilis 
therapy and high blood pressure.  The clinician also stated 
that the cause of the veteran's hypertension was essential 
hypertension.

In the September 2007 joint motion referenced above, the 
parties directed VA to afford the veteran a new VA medical 
examination for the purpose of determining whether his 
current hypertension is causally related to treatment he 
received during service for syphilis.  The parties concluded 
that the September 2003 VA medical opinion discussed 
immediately above was inadequate, as the examiner had failed 
to discuss service medical records reflecting that the 
veteran "received several weeks of treatment for syphilis 
from April to June 1943," and that "the military observed 
and treated Appellant for syphilis prior to service from 1939 
to 1940 and that [sic] received 18 months of treatment from 
1939 to 1941."  See June 2003 Joint Motion at page 3 
(citations omitted).  Thus, the parties indicated that 
"[t]he Board should the examiner [sic] to discuss the 
aforenoted service medical records which reflect that 
Appellant received treatment for syphilis before and during 
service."  See June 2003 Joint Motion at page 3.

Additionally, the Board notes that in March 2004, the RO 
provided the veteran with a letter for the purpose of 
satisfying the requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  Since that time, however, the Court has 
issued a decision imposing additional notification 
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 
38 U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award).  The RO has not yet had the 
opportunity to issue a letter complying with these additional 
requirements.  This should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his attorney should 
be provided with appropriate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman.

2.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the etiology of any current 
hypertension.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to the whether it is at 
least as likely as not that the veteran's 
hypertension is causally related to his 
active service or any incident therein, 
including treatment for syphilis while on 
active duty.  

In providing the requested opinion, the 
examiner must make specific reference to 
service medical records showing that the 
veteran received treatment for syphilis 
before and during service.  

The examiner is also advised that the 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the veteran's claim 
remains denied, he and his attorney 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



